 AMERICAN RUBBER PRODUCTS CORP.732.By interferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) of the Act.3.By discriminating in regard to the tenure of employment of James F. Cook, HershalVan Owen, and Jay Bowen, thereby discouraging membership in Lodge 924, InternationalAssociation of Machinists.AFL, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (3) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) ofthe Act.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL offer James F. Cook, Hershal Van Owen, and JayBowen immediate andfull reinstatement to their former or equivalent positions without prejudice to any otherrightsor privileges previously enjoyed and to make them whole for any loss of paysuffered as a result of the discrimination.WE WILL NOTinterrogate our employees as to their union interests,attitude,mem-bership,or activities.WE WILL NOTthreaten our employees with discharge or to close our shop if theyjoin Lodge 924, International Association of Machinists,AFL, or any otherlabor organ-ization.WE WILL NOT in any othermanner interfere with or restrain our employees in theexercise of their rights to self-organization,to form labor organizations,to join orassistLodge 924, International Association of Machinists,AFL, or any other labororganization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,and to refrainfrom any or allsuch activities except to theextent that such right may be affected by agreement requiring membership in a labororganization as a condition of employment,as authorized by Section8 (a) (3) of the Act.All our employees are free to become or refrain from becoming members of the above-named union or any other labor organization except that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalfof any suchlabor organization.LATE CHEVROLET COMPANY, INC.Employer.Dated................By..............................................................................................(Representative)(Title)This noticemust remain posted for60 daysfrom the date hereof,and must notbe altered,defaced, orcovered by any other materialAMERICANRUBBER PRODUCTSCORP.andUNITED ELEC-TRICAL, RADIO&MACHINE WORKERSOF AMERICA,LOCAL914. CaseNo. 13-CA-1145. July10, 1953DECISION AND ORDEROn December 10, 1952, Trial Examiner Frederic B. Parkes,2nd, issued his Intermediate Report in the above-entitled106 NLRB No 10. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceeding,finding that the Respondent had engaged in andwas engaging in certain unfair labor practices,and recom-mending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the IntermediateReport attached hereto. The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair laborpractices alleged in the complaint,and recommended thatthose allegations of the complaint be dismissed.Thereafter,theRespondent and the General Counsel filed exceptions tothe Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.,The Boardhas considered the Intermediate Report,the exceptions andbriefs,and the entire record in the case,'and hereby adoptsthe findings,conclusions,and recommendations of the TrialExaminer to the extent that they are consistent with thisDecisionand Order.1.TheTrialExaminer found that Respondent had notviolated Section 8(a) (5) of the Act by refusing to bargain withtheUnion.The General Counsel excepts to this finding andwe find merit in his exceptions.Asmore fully set forth in the Intermediate Report, theRespondent,following a recognition strike by all its em-ployees,recognized the Union on January 22, 1952, andexecuted a recognition agreement including,among otherthings,aunion-shop clause.Negotiations for a completebargaining contract began in February and on February 6,1952,theparties executed an agreement providing that anywage increases should be made retroactive to January 28,1952. From February until April 14, the parties met about2or 3 times a week and reached an agreement on variousissues, notably a wage increase for women employees. How-ever, from the beginning of negotiations,Respondent re-fused to commit itself to a definite wage increase for maleemployees.It stated that, according to its auditor,the increasesgiven 'to themen during the year were the limit allowableunder WSB regulations without WSB approval,and that furtherincreaseswould requireWSB approval.'As alternatives,Respondent proposed a cost-of-living escalator increase1The Respondent excepts to the Trial Examiner's determinations with respect to thecompliance status of the Union, contending in this connection, as it did at the hearing,that Sheehan "dominated and controlled" the Union and was a de facto executive officerwho had not complied with the filing requirements of the Act These contentions are withoutmerit.The fact of compliance by a labor organization which is required to comply is amatter for administrative determination and is not litigable by the parties Following anindependent administrative investigation, the Board is satisfied that Sheehan is not anofficer of the Union, either in a de facto capacity or otherwise, and that the Union is, andhas been, in full compliance at all times material herein. Cf Derenson's, 104 NLRB 270.2 The Respondent's request for oral argument is hereby denied as the record, the excep-tions, and briefs, in our opinion, adequately present the issues and positions of the parties3 The Respondent stated that the increases agreed on for female employees did not requireWSB approval because the leeway permissible under WSB rules had not yet been utilized.The Respondent did not at any time apply for WSB approval of a wage increase for the men AMERICAN RUBBER PRODUCTS CORP.75oran incentive pay plan, which could be granted withoutWSB approval,but the Union rejected these proposals. OnApril 14, 1952,negotiations were broken off and Respondent'semployees went on strike because of Respondent's refusalto grant a wage increase.About 2 weeks after the strike started,Respondent wasapproached by the Federal conciliator to resume negotiationsand informed the conciliator that it doubted the Union's majoritystatus. Similarly,on about May 14, when a union representa-tive suggested to Torosian,4Respondent's vice president andtreasurer,that negotiations be resumed,Torosian refused,questioning theUnion'smajority status and saying therewas nothing to discuss with the Union.On June 4, officers oftheUnion's local, all employees of Respondent,went to seeRespondent to determine whether some arrangements couldbemade to get the employees back to work and were told byTorosian that he would deal with them as individuals only andnot as union representatives,and that he did not believe inthe principles of the UE and would not let it handle anything.Meanwhile,during April,May, and June, Foremen Staybackand Miller solicited employees to return to work,urging themtowithdraw from the UE and to sign up with another union;telling them, among other things,that they would never get backtowork if they stuck with the Union;and promising themwage increases and bonuses if they returned to work.The Trial Examiner found that Respondent had bargainedin good faith until the strike on April 14, 1952; that the strikewas conducted for an immediate wage increase,which "sofar as this record shows" would have violated WSB regulations;and that, during the pendency of such a strike,Respondentwas justified in refusing to bargain.Although we adopt theTrial Examiner'scredibility findings,we do not agree withtheTrial Examiner'sbasic legal premise that the recordshows that the granting of the wage increase would haveviolated WSB regulations.The only indication in the record that the wage increasesought by the Union would have been unlawful is Torosian'stestimony that he had been informed by Respondent's auditororally and by letter that it could not grant any further wageincreaseswithout priorWSB approval.This testimony isobviously hearsay and has no probative value to establishthe fact that the granting of wage increases would actuallyhave violated WSB rules.Respondent's auditor did not testify,norwas his letter introduced in evidence.Moreover, therecord contains no evidence whatsoever on which the Boardcouldmake an independent finding as to the legality underWSB rules of the increases demanded by the Union.Under thesecircumstances,there is no probative evidence to substantiatethe defense that the Union's concerted activity was unprotected. 54Torosian conducted all negotiations with the Union oil behalf of Respondent.iWigmore on Evidence§§1360-61(3rd ed.1940);N L. R B.v. Amalgamated MeatCutters and Butcher Workmen of North America,Local No. 127(AFL), 206 F. 2d 671 (C A.9), denying enforcement to 96 NLRB 570. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore,the record does not even establish that Re-spondent refused to bargain with the Union because it believedthat the strike was called for an unlawful objective.Respondentonlymentioned its belief as to the illegality of the proposedwage increase during earlier bargaining conferences. It didnot raise this issue at the last bargaining conference orany other time before the hearing in this case.Moreover,Respondent at no time indicated to the strikers that it con-sidered the strike unlawful or that it would negotiate if thestrikers receded from their unlawful demands.Instead, aspreviouslymentioned,Respondent advised the Federal con-ciliator about 2 weeks after the strike began that it doubtedtheUnion'smajority and similarly advised a union repre-sentative on May 14. On June 4, 1952, it told representativesof the Local merely that it did not believe in the UE's prin-ciples and would not let it handle anything.At approximatelythesame time Respondent'ssupervisorswere promisingincreased wages and bonuses to the strikers if they wouldabandon the Union and return to work.Indeed.Torosianhimself testified that Respondent by the first or second weekafter the strike decided not to bargain further because theUnion's economic demands "would be a slow death"for theRespondent.We find therefore that there is no probative evidence toshow that the strike,presumptively a protected concertedactivity,was unlawful nor, in fact, that the Respondentrefused to bargain because it believed the strike to be un-lawful.However,the Respondent contends in substance thateven if the strike was lawful it was relieved of its obligationtobargainwith the Union on the grounds that:(1) Therewas no request to bargain in an appropriate unit because theUnion requested the inclusion of watchmen in the unit;(2) theUnion itself did not bargain in good faith;and (3)the Respondentin good faith doubted the Union'smajority status.We findno merit in any of these contentions.As to the Union's alleged failure to request bargaininginan appropriate unit,the record shows that the Union de-manded and finally obtained Respondent's consent to includeRespondent'stwo watchmen in the unit.We agree with theTrialExaminer that the watchmen are guards and may notbe included in the unit.However,we do not find that theUnion's request for such inclusion excuses the Respondent'sfailure to bargain where,as here,Respondent did not informtheUnion that it based its refusal to bargain on the inclusionof the watchmen in the unit;where the inclusion or exclusionof the watchmen did not alter the Union's status as the majorityrepresentative; and where the exclusion of these employeesdid not alter the essential nature of the production and main-tenance unit requested by the Union and herein found appro-priate.66Potomac Electric PowerCompany, 73 NLRB 1291; JohnDeere Killefer Company,86 NLRB1073. AMERICAN RUBBER PRODUCTS CORP.77With respect to the Union'salleged failure to bargain ingood faith,the record contains no persuasive evidence tosupport such allegation.Finally, as to Respondent'salleged good-faith doubt con-cerning the Union'smajority status,the record shows thaton April 14,1952, the date of the beginning of the strike,theRespondent had approximately 157 employees,ofwhom132 had signed voluntary checkoff authorizations and all ofwhom participated in the strike,which was current at alltimesRespondent expressed its doubts as to the Union'smajority. None of Respondent's striking employees had beenreplaced.Despite this rather overwhelming demonstration oftheUnion's strength, Respondent claims that it in good faithdoubted the Union'smajority because Torosian had allegedlybeen informed by some of Respondent'semployees that theyhad been threatened with harm if they did not join and adhereto the Union.However, the number of employees allegedlythreatened would not affect the Union's majority status.' More-over, none of the employees allegedly threatened testifiedat the hearing and at least one of them, Shirley Smith, actedas a captain on the picket line.8While Respondent furtherrelies on the filing of a representation petition(Case No.13-RC-2843)by another union,this petition,which was dis-missed because of pendency of the present case,was filedon July 7, 1952,and therefore clearly cannot justify Re-spondent'searlier refusal to bargain with the Union.'Underthesecircumstances,and in view of Torosian'sadmitteddetermination not to bargain with the Union because hedisliked their wage demands and the efforts of Respondent'ssupervisors to undermine the Union,we find no merit inRespondent'sdefense that it refused to bargain because it ingood faith doubted the Union'smajority.We find that on April 14, 1952,and at all times thereafter,theUnion represented a majority of Respondent's employeesin the appropriate unit,t° and that the Respondent refused tobargain with the Union on or about April 28, 1952, and at alltimes thereafter,in violation of Section 8 (a) (5) and(1) of theAct.2.The Trial Examiner found and we agree that the Re-spondent violated Section 8 (a) (1) of the Act by the conduct7 Torosian only named three employees who allegedly reported to him that they had beenthreatened.He claimed that more than these had reported threats but did not think it wasnecessary to name them. See James Thompson Rr Co., Inc.,100 NLRB 4568 This finding is based on the credited uncontradicted testimony of John Baker.9Even if the Union no longer represented the majority of Respondent's employees at thetime of the filing of the rival union's petition,such factor would not avail the Respondentas a defense here,where a loss of majority would be attributable to Respondent's unfairlabor practices See Tower Hosiery Company v. N. L. R.B., 180 F. 2d 701(C.A. 4), cert.den. 340 U.S 811(1950).iUWe agree with the Trial Examiner's finding that a unit consisting of all the productionandmaintenance employees at the Respondent's La Porte,Indiana,plant, excluding watch-men,managerial employees,office clerical employees,and supervisors as defined by theAct, is a unit appropriate for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act. 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDof its supervisors,Foremen Miller and Stayback,who in-dividually solicited Respondent'semployees to abandon thestrike and attempted to induce them to renounce their member-ship in the Union, withdraw their designation of the Union astheir statutory representative,and designate another organi-zation as such representative,accomplished by threats ofreprisal and promises of benefit.Because the Trial Examiner found that Respondent wasunder no obligation to bargainwith the Union, he did not findthat the conduct of Stayback and Miller violated Section 8 (a)(5) as well as Section 8 (a) (1) of the Act. The General Counselexcepts to this failure to find. As we have reversed theTrial Examiner and found that at all times material hereinRespondent was under an obligation to bargain with the Union,we find that,under the circumstances of this case,the conductofRespondent'sSupervisors Stayback and Miller was cal-culated to undermine the Union's right to act as the collective-bargaining representative of Respondent's employees andtherefore was also violative of Section 8 (a) (5) of the Act."The RemedyHaving found that the Respondent has engaged in the unfairlabor practices set forth above, we shall order that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Since we have found, contrary to the Trial Examiner, thattheRespondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in anappropriate unit, we shall order that the Respondent, uponrequest, bargain collectively with the Union.We are also of the opinion that the commission of otherunfair practices by the Respondent is to be anticipated fromitsconduct in the past. Consequently, we shall order theRespondent to cease and desist not only from the unfair laborpractices herein found,but also from in any other mannerinfringing upon the rights guaranteed to its employees inSection 7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that Respondent,AmericanRubber Products Corp.,La Porte,Indiana,its officers,agents,successors,and assigns shall:1.Cease and desist from:(a) Attempting by promise of benefit or threat of reprisalto induce its employees to abandon their strike and repudiateUnited Electrical, Radio & Machine Workers of America,"See Superior EngravingCompany, 83 NLRB 215, 217,enforced183 F 2d 783 (C A 7);WestCoast Luggage Co., 105 NLRB 414. AMERICAN RUBBER PRODUCTS CORP.79Local 914, or any other labor organization, as their statutoryrepresentativeand to designate any organization as suchrepresentative.(b) Engagingin any activitycalculated to undermine therightofthe above-named Union to act as the collective-bargaining agent of its employees.(c) Refusing to bargain collectively with the above-namedUnion as the exclusive bargaining representative of its em-ployees in the unit found appropriate.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights toself-organization,to form labor organizations,to join orassist the above-named Union or any other labor organization,tobargain collectively through representatives of their ownchoosing,and to engage in concerted activitiesfor thepurposeof collective bargaining or other mutual aid or protection,as guaranteed in Section7of the Act,except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization in conformity with Section8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain collectively with United Electrical,Radio & Machine Workers of America, Local 914, as theexclusive bargaining agent in the appropriate unit, with respectto rates of pay, wages, hours of employment, and any otherconditions of employment and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its plant in La Porte, Indiana, copies of thenotice attached hereto, marked "Appendix." 12 Copies of suchnotice, to be furnished by the Regional Director for theThirteenth Region (Chicago, Illinois), shall, after being dulysigned by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintainedby it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices toemployees customarily are posted. Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for the Thirteenth Region,inwriting,within ten (10) days of this Decision and Order,what steps the Respondent has taken to comply therewith.Member Styles took no part in the consideration of the aboveDecision and Order.12 Inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 80DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard and in order to effectuate the policies oftheNationalLaborRelationsAct, wehereby notify our em-ployees that:WE WILL NOT by promise or benefit or threat orreprisalattempt to induce our employees to abandontheir strike and repudiate United Electrical, Radio &MachineWorkers of America, Local 914, or any otherlabor organization, as their statutory representative anddesignate any organization as such a representative.WE WILL NOT engage in any activity calculated toundermine the right of the above-named union to actas the collective -bargaining agent of our employees.WE WILL NOT refuse to bargain collectively with theabove-named union as the exclusive representative ofall employees in the appropriate unit described below.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form labor organi-zations, to join or assist the above-named union or anyother labor organization, to bargain collectively throughrepresentativesof their own choosing and engage inconcerted activities for the purposes of collective bar-gaining or other aid and protection as guaranteed bySection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membershipin a labor organization, as authorized by Section 8 (a)(3) of the Act.WE WILL, upon request, bargain collectively with UnitedElectrical, Radio & Machine Workers of America, Local914, as the exclusive representative of all employees intheappropriatebargaining unit described below withrespect to rates of pay,wages,hours of employment,and other conditions of employment, and if an under-standing is reached, embody such understanding in asigned agreement. The appropriate bargaining unit is:Allproduction andmaintenance employees at ourLa Porte, Indiana, plant, excluding watchmen, managerialemployees, office clerical employees, and supervisorsas defined by the Act.All our employees are free to become or remain, or torefrain from becoming or remaining, members of UnitedElectrical, Radio & Machine Workers of America, Local 914,or any other labor organization, except to the extent that such AMERICAN RUBBER PRODUCTS CORP.81rightmay be affected by an agreement made in conformitywith Section 8 (a) (3) of the Act.AMERICAN RUBBER PRODUCTS CORP.,Employer.Dated ................By....................................................(Representative)(Title)Thisnoticemust remain postedfor 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by United Electrical, Radio & Machine Workers of America,Local 914, herein called the Union, the General Counsel of the National Labor RelationsBoard, 1 by the Regional Director for the Thirteenth Region (Chicago, Illinois), issued acomplaint dated August 6, 1952, against American Rubber Products Corp., herein called theRespondent,alleging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (5) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act. Copies of the charges,complaint, and notice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance that: (1)About January 21, 1952, a majority of the Respondent's employees in a unit appropriate forthe purposes of collective bargaining designated and selected the Union as their statutoryrepresentative; (2) about January 21, 1952, the Respondent granted the Union recognitionas the exclusive collective-bargainingrepresentative of its employees; (3) about April 12,1952, the employees in the unit ceased work and concertedly launched a strike; and (4) sinceabout April 12, 1952, the Respondent has refused to bargain collectively with the Union,despite repeated requests by the Union for such bargaining, by (a) refusing to meet with theUnion for the purposes of collective bargaining; (b) refusing to recognize the Union as thestatutory representative of the employees; (c) unilaterally soliciting employees individually,with promises of benefits and threats of reprisal, to abandon the strike and return to work;(d) attemptingto induce employees to abandon their membership in and concerted activitiesin behalf of the Union; and (e) refusing to bargain collectively with the Union and to negotiatewith the Union with respectto terminatingthe strike, except upon the condition that theemployees in the unit abandon their membership in the Union and withdraw their designationof the Union as their statutory representative. The complaint further alleged that by theforegoing conduct, the Respondent engaged in violations of Section 8 (a) (1) and (5) of the Act.Thereafter, the Respondent duly filed an answer, admitting certain allegations of the com-plaint but denying that it had engaged in the alleged unfair labor practices and setting forthcertain affirmative defenses. On August 14, 1952, the Respondent filed a motion to dismissthe complaint with the Regional Director, who referred it to the Trial Examiner for ruling.Pursuant to notice, a hearing was held on August 19 and 20, 1952, at La Porte, Indiana,before Frederic B. Parkes, 2nd, the undersigned Trial Examiner duly designated by theChief Trial Examiner. The General Counsel, the Respondent, and the Union were representedby counsel. Full opportunity to be heard, to examine and cross-examine the witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the outset of the hearing, the undersigned denied the Respondent's motion to dismissthe complaint, which had previously been filed with the Regional Director and referred totheTrial Examiner for ruling. Thereafter, the Respondent renewed the motion to dismissand moved to take evidence with reference to the matters set forth in the motion. The motion,accompanied by a supporting affidavit, was to the effect that the complaint should be dis-1The General Counsel and his representative at the hearing are referred to as the GeneralCounsel. The National Labor Relations Board is herein called the Board. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDmissed for the reason that "there is no jurisdiction for the issuance of a complaint" inasmuchasWilliam J. Sheehan"dominated and controlled"the Union and was a de facto executiveofficerof the Union but had not filed an affidavit with the Board in accordance with therequirements of Section 9 (h) of theAct.TheRespondent's motions were denied for thereason that the determination of compliance by a labor organization with Section 9(f), (g),and (h) is an administrative matter and is not a litigable issue.Early in the hearing, the undersigned denied a motion by the General Counsel that theRespondent be required to furnish particulars with reference to certain matters set forthin its answer. At the close of the General Counsel's case-in-chief,the Respondent advanceda motion for the dismissal of the complaint.The motion was denied without prejudice to itssubsequent renewal.Upon the conclusion of the hearing, the undersigned granted a motion by the GeneralCounsel to conform the pleadings to the proof as to dates,spelling,and minor variances.Ruling was reserved(1)upon the Respondent'smotion "for a dismissal of the complaintfor want of jurisdiction, for the issuance of the complaint,or for any proceedings thereon"because of the Union's alleged noncompliance with the filing requirements of Section 9 (h),as set forth in the Respondent's original motion filed with the Regional Director;and (2) uponthe Respondent'smotion that the complaint be dismissed for the reason that the evidencefailed to substantiate the complaint's allegations.The latter motion is disposed of in accord-ance with the findings of fact and conclusions of law reached below.In respect to its motion attacking the legality of the proceedings because of the Union'salleged noncompliance with the filing requirements of Section 9 (h), the Respondent arguesthat in reliance upon Section 102.13(3) of the Board's Rules and Regulations and policyenunciated by the Board in the Sunbeam case,2 the "Respondent,in due time, prior to thehearing,filedwith the Regional Director a motion supported by affidavit for administrativedismissal of the complaint on account of lack of jurisdiction....The Regional Directorarbitrarily and capriciously failed to act upon the motion.At the hearing the General Counselsimply announced that the motion had been 'referred to the Trial Examiner for ruling."' Inthe undersigned's opinion,the record does not show or support an inference that the RegionalDirector acted arbitrarily and capriciously with respect to the motion of the Respondent.Two matters are involved as a result of the filing of the motion and the Regional Director'saction.First is the issue raised by the motion and calling for an administrative deter-mination of whether William J. Sheehan was required to file an affidavit under Section 9 (h)of the Act and second is the ultimate ruling upon the Respondent's motion to dismiss. Thesetwo matters are separate and distinct and although the Regional Director might have ruledupon both,there is certainly no lack of due process as a resultof hishaving made an ad-ministrative determination that Sheehan was not required to file an affidavit and referringthe motion to the Trial Examiner for its ultimate disposition. 3The Respondent'sargument is based upon a presumption which is completely contraryto that which the undersigned believes is inherent in the situation.That is,the Respondentpresumes that no administrative determination as to Sheehan's status as an officer of theUnion was made by the Regional Director.Itis the undersigned's opinion--based uponthe Board's often enunciated policy that a charging union's compliance status with the filingrequirements of Section 9 is to be determined administratively,is not a litigable issue,and is not a matter to be alleged in the complaint or proved by the General Counsel--that itmust be presumed upon the issuance of a complaint by the General Counsel that the chargingunion is in compliance with the filing requirements of the Act.Similarly, in the instantproceeding,where the issue as to the necessity for Sheehan's filing a Section 9 (h) affidavitwas raised prior to the hearing by the Respondent,one must presume from the fact thattheGeneral Counsel processed the complaint to hearing that the Regional Director hadmade an administrative determination that Sheehan was not required to file an affidavitand accordingly that the Union'scompliance status was not affected by the issue raisedin the Respondent'smotion. For the foregoing reasons,the Respondent'smotion that thecomplaint be dismissed for jurisdictional reasons is denied. 42 Sunbeam Corporation,94 NLRB 844.30f course,had the Respondent's motion been lodged with the Regional Director in the formof a motion to withdraw the complaint,itwould appear that the Regional Director wouldhave been impelled to make the ultimate disposition of the motion and could not have referredit to the Trial Examiner.41n this regard, see Illinois Bell Telephone Company, 88 NLRB 1171;Comfort SpringCorporation, 90 NLRB 173; Metropolitan Life Insurance Company, 90 NLRB 935 and 91 NLRB473; and Rozelle Shoe Corporation,100 NLRB 273. AMERICAN RUBBER PRODUCTS CORP.83At the conclusion of the hearing, the undersigned advised the parties that they might arguebefore and file briefs or proposed findings of fact and conclusions of law, or both, with theTrialExaminer. The parties waived oral argument. Thereafter, the Respondent and theGeneral Counsel each filed a brief with the undersigned and a motion for the correction ofthe transcript of the hearing. Following notification to the parties of the corrections proposedby counsel and by the undersigned and failing to receive any objections to such corrections,the undersigned issued an order correcting the transcript on November 28, 1952.Upon the entire record in the case and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAmerican Rubber Products Corp., an Indiana corporation with itsplantand principal officelocated in La Porte, Indiana,isengagedin the business of manufacturing chemically blownspongerubber for distribution and sale. In its operations, the Respondent purchased annuallymaterials valued in excess of $ 500,000, of which 90 percent originated, and was shipped toitfrom places, outside the State of Indiana. The Respondent caused large quantities of itsfinished products, valued in excess of $1,000,000 annually, to be sold and transported ininterstate commerce from its plant in Indiana, into and through States of the United Statestoplaces outside the State of Indiana.The complaint alleged, the Respondent's answeradmitted, and it is found that the Respondent is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local 914, is a labor organizationadmitting employees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1.Advent of the Union;negotiations until the strikeInJanuary 1952, the Unions commenced an organizational campaign among the Re-spondent's employees. On January 15, 1952, all production and maintenance employees ofthe Respondent launched a strike, which continued until about January 22, 1952. About January16, 1952, the Union informed the Respondent that the Union represented a majority of theRespondent's employees and requested that the Respondent recognize it as the collective-bargaining representative of the employees. Concurrent with this request, the Union filedwith the Board a 9 (c) petition covering the Respondent's employees. On January 21, 1952,representatives of the Union and the Respondent conferred. Again, the Union stated that itrepresented a majority of the employees and further asserted that a majority had signedmembership cards in the Union. The Respondent did not request proof of the Union's claimto represent a majority of the Respondent's employees but accepted the Union's statementin that regard. As a result of the meeting, the Union and the Respondent signed an "Agree-ment for Recognition of the U.E.R.M.W.A.," whereby (1) the Respondent recognized theUnion as the statutory representative of its production and maintenance employees; (2) theunit appropriate for the purposes of collective bargaining was defined as "all productionandmaintenance employees, excluding supervisory, management, and office clerical em-ployees"; and (3) the parties agreed to meet for the purpose of negotiating a contract notlater than January 30, 1952. The agreement also contained the following union-shop pro-visions:The parties hereto believe that a stable and responsible Union is necessary to secureharmony andredressof grievances and problemsarising inthe plant and thereforeagreeas follows:(a) All employees of the American Rubber Products Corporation who have indicatedby signed applications as of January 21, 1952, that they desire the U.E.R.M.W.A. to5 Local 914 was chartered on January 30, 1952. References in the text to "Union" priorto that date relate to United Electrical, Radio & Nlachine Workers of America.322615 0 - 54 - 7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent them in collective bargaining shall remain in the above named Union for notless than one year or in accordance with any agreement concluded between the abovenamed parties and ratifiedby themembership of the above named Union.(b) Anyproduction and maintenance employee on the payroll of the Corporation onJanuary 15, 1952, whoreturns to the plant at the conclusionof thecurrent strike andany such new employees who are subsequently hired may jointhe Unionimmediately,however, they shall join the Union not later thanthirty (30) days after the signing ofthis agreement or after hiring into the plant and shall continue to maintain their mem-bership in the above named Union.On the same day, theRespondent and the Union executed a "Return toWork Agreement"which providedthatshould theemployees ratify the recognition agreement,all strikerswould be permitted to returnto work on or by January28. It appearsthat the unionmember-ship ratified such agreement and that the strikersabandonedthe work-stoppage and resumedwork on January 22, 1952. Shortlythereafter,the Unionwithdrew the 9 (c) petition whichit had previouslyfiled withthe Board.At a conference on January 30, 1952, the Union submitted to theRespondent a proposedcollective-bargaining agreement and a few days later the Respondent gave its proposedcontract to theUnion.Within ashort time thereafter,the parties commenceda series ofcollective-bargainingconferences,meeting 2 or 3 times each week.6 On February 6, 1952,they executedan agreementproviding that anywage increasesor other economic benefitsupon whichagreementmight be reached in subsequent collective bargaining would be retro-activeineffect to January 28, 1952. On February 13, the Respondent and the Union agreedto a voluntary checkoff of union dues, and in March, the Respondent checked off dues, inaccordancewith the agreement, for both February and March, and remitted them to theUnion.By April 14, 1952, the date of thelast collective-bargaining session,the Respondent andthe Unionhad agreedtentativelyto many terms of their proposed contract.However, at thismeeting, negotiations over a wage increasefor male employees reached an impasse.7 Pre-viously they had come toagreement in respect to wage increases,rangingbetween 15 and25 cents an hour, for female employees.The Unionhad originally proposed a wageincreaseof 35 or 40centsan hour formale employees,but during the negotiationshad reduced itsrequest to increasesof 15and 20 centsan hour for the maleemployees.The Respondent informedthe Unionduring these discussions that accordingto the Re-spondent's auditor,"the increases we gave the men duringthe year ... was our limit"under regulationsof theWage Stabilization Board and that any wage increase for maleemployeeswould require approval of such board. However,since the permissible"leeway"forwage increasesfor female employees had not been completelyutilizedthe previousyear, certain wage increasescould begiven themwithout priorapprovalof theWageStabili-zation Board and the parties negotiated and reached agreement as tothese increases. TheRespondent proposed a so-calledcost-of-living-escalator increasebut the Uniondeclinedthe proposal. The Respondentalso suggestedthat an incentive pay plan beinstigated butthisproposalwas rejected by the union membership.It appearsfrom the uncontrovertedand credibletestimony of employeeJohn Baker, who was vice president of the Union andwho participated in the negotiations,that prior to the conferenceon April 14, 1952, theunionmembership had voted to launcha strike unless agreementwas reachedon an im-mediatewage increase for male employees.In respectto the issue of the Union's finalproposal,Bakergave the followingtestimony on directexamination:Q. (By Mr. Friedman)Tell us that first;what was your final proposal?A. That theywould give us a raise of some kind to tide over the length of time thatthe company said it would take to get the incentive plan into operation, and after thattime, we would go back towherewe were when we started,by the union.6 The findings in this and the preceding sentence of the text are based upon the credibletestimony of P G. Torosian, vice president of the Respondent, who ultimately clarifiedthedetailsof the commencement of the collective-bargaining negotiations.Testimonialconflicts with these findings are not creditedTAlthough at this time there were other issues of their proposed agreement unresolved--i.e.,conditions of holiday pay, starting time, "shift preference and bump-offs," insurance,termination provisions of the contract, "the strike clause in the contract," the Respondent'sshop rules and working provisions, it is clear that the principal issue between the parties,whichresulted in the impasse and the strike of the employees,concerned their differencesover the Union's proposals for a wage increase for male employees. AMERICAN RUBBER PRODUCTS CORP.85Q. At the time the incentiveplan went intoeffect?A. Yes, at the time the incentive plan would start paying.Q. This is the proposal you gave [Federal Conciliator] Ralston to take to the com-pany?A.That is right.Q, Did the companysend an answerto you that day?A.They did.Q.What was the answer you received?A.That they wouldn't accept the terms, and that they wouldn't give us any kind of araise at all.The foregoing testimony and the reasons for the decision of the Union to strike were clari-fied, as follows, by Baker's further testimony on cross-examination:Q. [By Mr. Kammholz] Do I recall your testimony correctly this morning to theeffect that your final proposal to the company was one for an immediate wage increaseof some amount for the men?A.That is right.Q. Did you state how much you wanted?A.When we were talking to [Federal Conciliator] Ralston about it, we told him thatwe believed that as much as a nickel or a dime would allow us to get the people to stayin the place until we could find out what the incentive plan paid out, and if it was payable,and if it was paid off to the employees, we didn't think there would be any trouble.Q. Did you ask Mr. Ralston to submit the nickel or dime proposal to the company?A. Yes.Q.Was the nickel the rock bottom figure?A, That is right.Q. As to that, was it the union's demand and insistence that that amount of pay raisebe made, effective right away?A.That is right.Q. And because you didn't get it on that date the union went on strike, is that right?A. Because they refused to give us anything at all we went on strike.Q.When you say, "Because they didn't give us anything at all," again you are talkingabout anything at all in the way of an immediate raise for the men?A. For the men.Q. There was no disagreement as to the women?A. No.Q. But unless the company on that date was prepared to give you some raises in pay,effective immediately, you were willing to go on strike, and did go on strike, for thatreason?A.We went on strike when the employees voted for it, and it was my job to see thatitwas carried out; it wasn't my job to go on strike.Q. Isn't it a fact that the company had proposed a so-called cost of living escalatorincrease?A. Yes.Q. But you turned it down?A.That is right.Q. That youdid not want it?A.That is right.Q.What you wanted was an immediate increase for the men?A.That is right.Q. Starting right on that Monday?A.Well, not necessarily, if the company would have showed that they were willingtokeep bargaining, and there was a chance for a raise for the men, I don't think therewould have been a strike.Q. Didn't you testify this morning that there had to be some money agreed on thatday, or there would be a strike?A.That is what the people in the union had voted on.Q. I am speaking in terms of what you say the people voted on, I am not putting it interms of what you decided on personally. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. That isright, that is what the group decided on, that is what we asked for.Q. They wantedmoney right away?A. Yes.Q. Effectiveon that date?A. Yes.Failing to reach an agreement for an immediate wage increase for the male employees,the Union, on April 14, 1952, launched a strike, in which all production and maintenanceemployees of the Respondent participated. At the commencement of the strike, 137 em-ployees had on file with the Respondent their current voluntary dues checkoff authorizations,which were introduced into evidence and which, at the time of the hearing, were still in theRespondent's possession, unrevoked. On April 14, when the strike started, there wereapproximately 159 employees, of whom it appears that 133 had signed checkoff authoriza-tions.At the time of the hearing, the strike was still current, none of the strikers hadreturned to work, and there was no contention that any of the strikers had been replaced.2.Respondent's solicitation of employees during the strikea.Statusof Miller and StaybackIn consideringthis phase of theproceeding, the initial issue to be determined is the statusof Stanley Miller and Frank Stayback. The General Counsel contends and the Respondentdenied that they were supervisors within themeaningof the Act. In his testimony, P. G.Torosian, vice president and treasurer of the Respondent, described Stayback as foremanof the women's department and Miller as foreman of the milling and calendar departmenton the night shift. Stayback was in full charge of 60 or 65 employees, whereas about 10 or12 employees worked under Miller's direction. Stayback distributed work to the employeesin his department, checked the production of the department, gave orders to the employees,and handled their requests for leave. Stayback was paid on an hourly basis but Miller was1 of the 3 salaried employees on the Respondent's payroll. Miller and John Rimkis wereinchargeof the plant on the night shift. Miller had sole authority to give orders to theemployeesin his department and to grant them permission to be absent from work. Torosiandenied that Stayback or Miller had authority to hire or discharge employees or effectivelyrecommend such action by the Respondent. However, Genevieve Reed testified crediblyandwithout contradiction that Stayback discharged her on his own initiative and that thedischarge was effective.At the request of the Union, the Respondent submitted at the second or third collective-bargainingsession a list of supervisors to be excluded from the appropriate unit. Staybackand Miller were among the five supervisors listed. No question as to their status was raisedby the Respondent until the instant proceeding. Upon the foregoing and the entire record,the undersigned finds that Stayback and Miller were supervisors within the meaning of theAct and that their activities are attributable to the Respondent.b.The solicitationsEmployee George Rich testified that in late April 1952, he and employee Jack Palmerwent to the home of Eugene Chalik, a vice president of the Respondent in charge of production,and that in the ensuing conversation, Chalik said, "The company wouldn't deal with theU.E., but they would take the C.I.O., or any other union, and we could go back to work in aweek's time." According to Rich, Chalik also said "that everything else would work out andwe could get along all right."However, Chalik placed the conversation as occurring in early June 1952, and testifiedthat the following happened: Rich "said he wasn't clear in his mind on several things and hewanted to get them clarified. He didn't understand why we were not negotiating with theUnitedElectricalWorkers, and if I could enlighten him some. And I said, as much as Iremember of the conversation, that we did not believe at that particular time that theyrepresented a majority of the workers in the plant, and that was probably the only reasouthatwe were not negotiating at that time ... he showed me a C.I.O. card that he had inhis possession at that time, and he wanted to know If we would recognize that union, and Isaid at that time that we had no objections to a union that represented a majority of theworkers, whether it be the C.I.O., or the A.F.L., or the U.E."As between these two witnesses, Chalik impressed the undersigned as being the morereliable and sincere. Accordingly, the undersigned accepts Chalik's testimonial version of AMERICAN RUBBER PRODUCTS CORP.87his conversation with Rich and rejects Rich's testimony in regard thereto.It is found thatChalik's remarks were not violative of the Act.According to the credible and uncontroverted testimony of employee Jesse Stevens, hehad the following conversation at his home with Foreman Miller about May 17, 1952: Miller"wanted to know how I would like to go back to work.I asked him under what terms ... andhe said with any other union except the U.E., and I asked him, well, what about the raise.He said.'Well, you will get the raise with any other union butthe U.E.but you will not goback to work with the U.E. in there.'And I asked him why, and he said,because the AmericanRubber Products Corp. couldn't sell their products with the U.E. stamp on it, because it wasaCommunist union."Stevens further testified that he accompanied Miller to the home ofemployee Ray Walker on the same date and that Miller told Walker"the same thing that hehad told"Stevens.About May 20,1952,Foreman Stayback called upon employee Ruth Crawford at the latter'shome and asked,"Do you want to go back to work? " When Crawford replied in the affirma-tive,Staybackmentioned "the C.LO.,and the A.F.L. and ... another union" and statedthat the employees could not return to work with the Union as their representative but that"they would either get, you know,a different union, and we could go back to work."Employee Willis Hoops testified credibly and without contradiction that in late May 1952,he had the following conversation at his home with ibreman Miller:Well, Mr. Miller first began the conversation by asking me how I would like to goback to work.Isaid, naturally,Iwould like to go back to work.He said,"Well, youunderstand that you can go back to work with the company if you sign this slip showingthatyouwill leave the U,E.union." I said,"Iam not going to sign any slip. I havealready signed up with the U.E.,and I know the committeemen,and if the companywants us to go back to work they will have to talk to the committees," and he said thecompany had decided that they would not deal with the U.E., and as I was still withthem,Iwould never go back to work with the American Rubber Company....he didsay we might get a bonus of, a ten per cent bonus which would be out of the profit anddivided amongst the employees every six months or year, whichever the employeeswould want;that is the onlykind ofincrease that he mentioned to me.Itwas employee Carrie Schoff's credible and undenied testimony that in June 1952, Fore-man Stayback called upon her at her home and said that"he was going around and trying toget signers for another union;that the company would start work if they could have anotherunion,and they didn'twant to have any dealings with the U.E. and then he asked me to signa paper when he was there.I didn't read the paper, but I signed it."Inaconversationwith employee Lois Rodgers and her husband at their home in lateJune 1952,Foreman Miller informed them that they could return to work immediately ifthey"would signa C.I.O.union card," that they"definitely would not go back to work theU.E.," and that the Respondent"would not negotiate with the U.E,"3.Requests for resumption of negotiations during the strikeAbout April 28, 1952,Federal Conciliator Ralston suggested to Vice-President TorosianthattheRespondent and the Union meet for another collective-bargaining session, butTorosian replied,"I don't know what we are going to bargain...I don't think they representthe majority"of the employees.About May 14, 1952,William J. Sheehan,a union representa-tive,telephoned Torosian and suggested that the Respondent and the Union resume negotia-tions.Torosian refused to meet with the Union, questioning the Union's majority status andsaying that"there was nothing to discuss with them."At the suggestion of Federal Conciliator Ralston,Vice-President Torosian agreed toconfer with employees Elmer Frahm, Flora Cartee,and John Baker,who were officers ofthe Union on June 4,1952.At the outset of the meeting, 'Ibrosian informed them that he wouldconfer with them only as employees and not as representatives of the Union.Frahm repliedthat there was little to be discussed under those conditions as the employees were spokes-men for the Union,and inquired of Tbrosian as to his objections to the Union.Torosian re-plied that he "had no objection to the U.E. as a union"but that he did not"believe in theprinciples that they believe in."When Frahm asked,"What are their principles,"Torosiancountered,"If you don't know,youareaveteran;get in touch with your Veteran's Administra-tion,and they will tell you." At that point,Frahm remarked,"All unions have some redsinthem.Infact,allofWashington is full of reds."He then inquired whether Torosian 88DECISIONSOF NATIONAL LABORRELATIONS BOARDwould negotiate with the Union and Torosian replied, "I am not having the U.E. handleanything." 8B.Conclusions1.The appropriate unit; majority status of the UnionThe parties agree that all production and maintenance employees of the Respondent,excluding supervisory,management,and office clerical employees,constitute a unit appro-priate for the purposes of collective bargaining.The General Counsel and the Union urgethe inclusion of watchmen in the unit,whereas the Respondent argues that watchmen shouldbe excluded.9 At thetime of the strike and prior thereto, the Respondent employed twowatchmen,whose principal duties were to"watch and punch the clock in protection of theplant,"from midnight to 8 a.m. during the workweek and at all hours on weekends. 'Theirhours of work were generally during that period of time when the production and maintenanceemployees were not working.The watchmen were required to visit 8 or 10 punching stationsthroughout the plant each hour. They performed no production or maintenance work but onoccasion when the automatic stoker of the furnace did not feed coal into the furnace properlyor ran out of coal,the watchmen would remedy the situation,taking 10 or 15 minutes' timetodo so. Although the watchmen did not carry a gun and were not uniformed, a gun wasavailable for their use in case of necessity.The undersigned finds that the watchmen are"guards"within the meaning of the Act and should be excluded from the unit. toThe undersigned concludes and finds that all production and maintenance employees oftheRespondent,excludingwatchmen and supervisory, management, and office clericalemployees,constitutea unit appropriate for the purpose of collective bargaining withinthemeaning of Section 9 (b) of the Act and that on April 14, 1952, there were approximately157 employees in such unit. Of these employees,it appears that 132 had signed authoriza-tionsfor the checkoff of dues in the Union and that all participated in the strike whichcommenced on April 14,1952. It is found that on April 14, 1952,the Union represented amajority of the employees in the appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act. 112.As to the alleged refusal to bargainThe General Counsel contends that the Respondent refused to bargain with the Union, inviolation of Section 8 (a) (5) of the Act, "shortly after the strike started on April 14." Hedoes not attack the bona fides of the Respondent in the collective-bargaining negotiationswhich preceded the strike and, indeed,the record gives no reason to doubt the Respondent'sgood faith in its negotiations with the Union during that period. On the other hand, the Re-spondent urges several defenses to the complaint's allegations that it refused to bargaincollectivelywith the Union after the commencement of the strike.Of these defenses, oneisdispositive of the General Counsel's contentions. In reliance upon the Times Publish-ing 12 and American News 13 cases,the Respondent argues that the Union refused to bargaincollectively with the Respondent,that the Union's strike to enforce its adamant demands for8 The findings as to this conference are based upon the mutually reconcilable testimonyof Baker and Torosian Baker's version of the conference given on cross-examination isconsonant with that of Torosian. The quotations are from Torosian's testimony.9During negotiations, the Respondent had, with some reluctance, agreed to the Union'srequest that the watchmen be included in the unit.10See BiggsAntique Company, 85 NLRB 554, 556; Riverside Mills, 85 NLRB 969, 971;The Fuller Automobile Company, 88 NLRB 1452, 1458; General Box Company, 89 NLRB 1439,1440; Scranton Battery Corporation, 89 NLRB 60811The Respondent contends that prior to the strike on April 14, 1952, it had reason todoubt the majority status of the Union because three employees told Vice-President Torosianthat they had been coerced by the Union into signing authorization cards. The Respondentfurther asserts that its doubt as to the Union's majority status was increased after the strikeby another organization's filuig with the Board a 9 (c) petition covering the Respondent'semployees. These circumstances are insufficient to rebut the conclusions reached in thetext that on April 14, 1952, the Union was the majority representative of the Respondent'semployees.i2rimes Publishing Company, et al , 72 NLRB 676.13 The American News Company, Inc , 55 NLRB 1302. AMERICAN RUBBER PRODUCTS CORP.89an immediate wage increase for male employees constituted unprotected concerted activityinasmuch as the Respondent would have violated regulations of the Wage Stabilization Boardif it had acceded to the Union's request for an immediate wage increase for male employees,and that consequently "the continued insistence by the Union that respondent assent to itsillegal contract proposals relieved the Company of any and all obligation to bargain."To recapitulate the facts, set forth in detail above, the Respondent and the Union reachedan impasse on the question of a wage increase for male employees on April 14, 1952. TheRespondent advised the Union that wage increases for male employees could not be grantedwithout prior approval by the Wage Stabilization Board. Nevertheless,the Union insistedthatawage increase should be given the male employees immediately,rejected otherproposals of the Respondent,and stated that unless the Respondent agreed to an immediateincrease for the male employees, the Union would launch a strike in accordance with astrike vote previously taken by the union membership. The Respondent declined the Union'sdemands and the employees went on strike on April 14.In a recent decision, 14 the Board reiterated the following principles:Assuming, arguendo, that payment of the requested increase would have required priorWage StabilizationBoard approval, we would still find the walkout to be protected.Itisclear that the normal and proper procedure during a period of wage stabilizationis to negotiate an increase and then apply to the proper stabilization agency for approval.We have, accordingly, held that concerted activity to compel an employer to negotiatea wage increase is protectedby the Act,so long as no demand is made that the agree-ment be effectuated pending action by the stabilization agencies. (Emphasis in original.Footnotes have been omitted.)Since the Union's demand was for an immediate wage increase for male employees andthe purpose of its strike was to enforce such demand and since, so far as this record shows,thegranting by the Respondent of such a wage increase would have been violative of theregulations of the Wage Stabilization Board, it follows from the above-quoted principles oftheBoard that the strike of the employees was not concerted activity within the protectionof the Act.The next issue posed by the facts of the instant proceeding; i.e., whether the Respondentwas justified In refusing to bargain with the Union after the commencement of the strikeforan unlawful purpose and during its continuance, has been answered recently by theBoard's decision in the Phelps Dodge case.15 One of the questions posed in that case waswhether an employer was obliged to continue to negotiate with the statutory representativeof his employees during the pendency of a slowdown authorized by the collective-bargainingrepresentative.In this regard, the Board held as follows:While the precise issue here is one of first impression,the area is not without guide-posts.Although the Union'smajority standing remained unaffected during the courseof the slowdown,thisalone does not provide the touchstone of the Respondent's bar-gaining obligation under the Act. Under unusual circumstances,a union may, by con-temporaneous action in connection with bargaining,afford an employer grounds forrefusing to bargain so long as that conduct continues.Thisis so because it cannot bedetermined whether or not an employer is wanting in good faith where measurementof this critical standard is precluded by an absence of fair dealing on the part of theemployees'bargaining representative.We believe that the Union exhibited just such alack of fair dealing here, by calling a slowdown in an effort to compel the Respondentto accede to bargaining demands.It is well established that a slowdown is a form of concerted activity unprotected bythe Act.... Accordingly,whether or not the Respondent exercised its right to dischargethe participants,we believe the authorized slowdown negated the existence of honestand sincere dealing in the Union's contemporaneous request to negotiate.In thesecircumstances,theRespondent was not required to indulge in the futile gesture ofhonoring the Union's request.For the foregoing reasons,we find that the Respondent'snormal obligation to bargain was suspended,and that it did not violate Section 8 (a)(5) of the Act by refusing to bargain during the period of the slowdown.1614W. Todd Dofflemyer, Lewis L Dofflemyer, and Robert T. Dofflemyer, individually andas co-partners d/b/a Dofflemyer Bros., 101 NLRB 205.Is Phelps Dodge Copper Products Corporation, 101 NLRB 36016 Footnotes have been omitted from the quoted material. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing,it is found that the Respondent was justified in refusing to bargainwith the Union after April 14, 1952,during the pendency of the strike which was called bythe Union to enforce its unlawful demands for an immediate wage increase for male em-ployees,which constituted concerted activity unprotected by the Act, and which was stillcurrent at the time of the hearing.17The undersigned concludes and finds that the Re-spondent has not refused to bargain with the Union within the meaning of Section 8 (a) (5) ofthe Act. Is3. As to interference,restraint,and coercionThe individual solicitation by Foremen Stayback and Miller of employees to abandon thestrike and return to work and their attempts to induce employees to abandon their member-ship in the Union,withdraw their designation of the Union as their statutory representative,and designate another organization as such representative,as detailed above,were accom-panied by promises of benefit and threats of reprisal.No merit is found in the Respondent'scontention that these activities of Stayback and Miller were isolated statements of individualopinionwithin the protection of Section 8 (c) of the Act and were not attributable to theRespondent.Accordingly,the undersigned finds that by the foregoing activities and state-ments of Stayback and Miller, the Respondent interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act. However, inview of the conclusions reached in the preceding section,it is not found that these activitiesof Miller and Stayback were violative of Section 8(a) (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connectionwith the operations of the Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYAs it has been found that the Respondent has engaged in unfair labor practices,it will berecommended that the Respondent cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.However, in view of the findings made above,the undersigned will recommend that the complaint be dismissed insofar as it alleged thatthe Respondent refused to bargain collectively with the Union within the meaning of Section8 (a) (5) of the Act.CONCLUSIONS OF LAW1.American RubberProductsCorp.,isengaged in commerce within the meaning ofSection 2 (6) and(7) of the Act.2.United Electrical,Radio&Machine Workers of America,Local 914, isa labor organ-ization within the meaning of Section2 (5) of the Act.3.By interferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of theAct, the Respondent has engaged and is engaging inunfair labor practices within the meaning of Section8 (a) (1) of the Act.17 This conclusion is supported by the Board's holdings in cases involving violations ofSection 8 (b) (3) of the Act. E g., in Amalgamated Meat Cutters and Butcher Workmen ofNorth America (A.F L ) et al , 81 NLRB 1052, 1061, the Board held as follows:The duty to bargain, which rests alike on the employer and the representative of theemployees, involves the obligation to bargain in good faith concerning terms and con-ditions of employment which are permitted by law. Neither party may require that theother agree to contract provisions which are unlawful And when, as here, one of theparties creates a bargaining impasse by insisting, not in good faith, that the other agreetoan unlawful condition of employment, that party has violated its statutory duty tobargain.18 Since this defense of the Respondent is dispositive of the allegations that the Respondentunlawfully refused tobargainwith the Union, it is unnecessary to discuss other defensesof the Respondent in this regard. REPUBLIC AVIATION CORPORATION914.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not refused to bargain collectively with United Electrical, Radio& Machine Workers of America, Local 914, within the meaning of Section 8 (a) (5) of the Act.[Recommendations omitted from publication.]REPUBLIC AVIATION CORPORATIONandINTERNATIONALUNION, UNITED PLANT GUARD WORKERS OF AMERICA,Petitioner. Case No. 2-RC-5759. July 10, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before SamuelKorenblatt, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcer-tain employees of the Employer.3.A question affecting commerce exists 'concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent, separately or in anyunit the Board finds appropriate, employees performing plantguard duties at the Employer's four plants on Long Island,New York, at Farmingdale, Port Washington, Mineola, andGreenlawn, excluding other employees and supervisors. TheEmployer contends that the unit appropriate for these em-ployees should also include employees performing similarduties at its 99 Church Street and 41 Park Place plants in NewYork City. The parties further disagree as to what payrollcategories of employees are guards within the meaning of theAct and may be included in the unit of guards sought by thePetitioner.The Employer, an aircraft manufacturer, has its principaloffice, plant, and warehouse at Farmingdale, where purchasesare made and administrative and labor policies are determinedfor all plants. It maintains two other manufacturing plants,one at Port Washington and the other at Greenlawn, and awarehouse at Mineola, for receiving and inspecting parts. Atits two New York City plants, the Employer handles primarilydrafting,engineering,and experimental work, and does noproduction manufacturing. The New York City plants are ap-proximately 50 miles from the main plant at Farmingdale;106 NLRB No. 17.